Citation Nr: 0105106	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Disagreement with the initial 10 percent rating assigned 
for the service-connected status post right knee arthroscopy 
with traumatic changes.  

2.  Disagreement with the initial noncompensable rating 
assigned for the service-connected left knee traumatic 
changes.  

3.  Disagreement with the initial noncompensable rating 
assigned for the service-connected bilateral degenerative 
joint disease of the foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to July 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the RO.  

The veteran has not perfected an appeal as to the issues of 
service connection for the residuals of muscle tear of the 
left thigh and low back pain.  Thus, these issues are 
referred back to the RO for appropriate action.  



REMAND

The veteran is seeking increased ratings for each of the 
service-connected knee disabilities.  On the most recent VA 
examination, he complained of pain in his right knee.  No 
complaints regarding the left knee were noted.  On 
examination, the range of motion of the right knee was noted 
to be from 0 to 135 degrees of flexion.  No range of motion 
findings referable to the left knee were recorded.  X-ray 
studies of the knees showed mild degenerative joint disease 
at the patellofemoral joint of each knee.  The diagnoses 
included that of status post "left" knee arthroscopy with 
findings only of chondromalacia.  The examiner did not render 
a diagnosis regarding the right knee or fully describe the 
extent of any functional loss due to pain.  

The veteran is also seeking an increased rating for the 
bilateral foot disability.  On the most recent VA 
examination, he complained of left foot pain.  The examiner 
noted the range of motion for the left foot, but did not 
provide any clinical findings regarding the right foot.  X-
ray studies of the feet showed prior bunionectomy surgery 
medially at the distal aspect of the left first metatarsal 
bone.  A metallic screw also was shown to be extended through 
the distal aspect of the left first metatarsal bone.  Mild 
degenerative changes where noted at each foot, predominantly 
at the intertarsal joints.  The diagnoses included that of 
left foot status post surgery to correct a bunion deformity.  
It was noted that there should not be a functional deficit.  
There was no diagnosis regarding the right foot.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination was not adequate for 
evaluation purposes because it did not adequately discuss the 
degree of any functional loss due to the service-connected 
knee and foot disabilities as required by DeLuca.  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected disabilities for review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected knee and foot 
disabilities since service.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran 
since service, that are not currently in 
the claims folder.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
knee and foot disabilities in terms of 
the Rating Schedule.  All indicated 
tests, including X-ray and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically comment whether the veteran 
has a foot injury, to include malunion or 
nonunion of a metatarsal bone, that is 
productive of a disability picture 
characterized as moderate, moderately 
severe, or severe.  See 38 C.F.R. § 4.71a 
including Diagnostic Codes 5281 and 5284 
(2000).  The examiner should provide an 
opinion as to the extent that pain limits 
the functional ability of either knee or 
foot.  The examiner should also asked to 
describe the extent to which either knee 
or foot exhibits weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare- ups.  A complete rationale for any 
opinion expressed must be provided.  

3.  After completion of the above 
requested development, the RO should 
review the veteran's claims.  The RO 
should adjudicate the claims in light of 
VAOPGCPREC 23-97, considering the 
assignment separate ratings for 
subluxation/instability under Diagnostic 
Code 5257 and functional limitation under 
Diagnostic Code 5010-5003 and in light of 
the Court's directives in DeLuca.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




